Citation Nr: 1611565	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of rhinoplasty surgery.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable initial rating for allergic rhinitis.

4.  Entitlement to an increased rating greater than 10 percent prior to April 3, 2012, and greater than 50 percent from April 3, 2012, for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an increased rating greater than 10 percent prior to April 3, 2012, and greater than 40 percent from April 3, 2012, for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an increased rating greater than 20 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an increased rating greater than 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2009 decision granted entitlement to service connection for, allergic rhinitis and assigned a zero percent rating.  Entitlement to higher ratings for peripheral neuropathy of the left and right upper extremities and entitlement to service connection for residuals of a rhinoplasty and sleep apnea were denied.

The Board notes that in a July 2010 decision, the 10 percent ratings assigned to the upper extremity peripheral neuropathy were reduced to zero percent.  However, the 10 percent ratings were restored in a January 2012 decision, effective September 24, 1999.

The Veteran testified at a Travel Board hearing before the Board in December 2012.  A transcript of the hearing is associated with the record.

The Veteran's claims were remanded by the Board in August 2014.  

A subsequent April 2015 rating decision granted increased ratings of 50 percent for the right upper extremity and 40 percent for the left upper extremity, both effective April 3, 2012.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, in a May 3025 Notice of Disagreement, the Veteran indicated her belief that the increased ratings should be effective from December 28, 2007, the date of her claim for increased ratings.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for right and left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's claimed residuals of rhinoplasty were incurred in service or are otherwise related to her military service.

2.  The Veteran's allergic rhinitis disability is manifested by headaches, sneezing, stuffy / bleeding nose, runny eyes (sensitivity to bright lights), and smelling issues, but not by greater than 50 percent blockage of the nasal passages on both sides or complete obstruction on one side or objective evidence of polyps.

3.  The Veteran is right-hand dominant.

4.  Affording the Veteran the benefit of the doubt, her peripheral neuropathy of the right upper extremity, throughout the appellate time period, has manifested disability most closely approximating severe incomplete paralysis of the median nerve.

5.  Affording the Veteran the benefit of the doubt, her peripheral neuropathy of the left upper extremity, throughout the appellate time period, has manifested disability most closely approximating severe incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of rhinoplasty is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, Diagnostic Code (DC) 6522 (2015).

3.  The criteria for a disability rating of 50 percent for peripheral neuropathy of the right upper extremity have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2015).

4.  The criteria for a disability rating greater than 50 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2015).

5.  The criteria for a disability rating of 40 percent for peripheral neuropathy of the left upper extremity have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2015).

6.  The criteria for a disability rating greater than 40 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters dated in February 2008, November 2008, June 2009, and August 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence and information pertaining to the claims.  She was also advised of the information and evidence that VA would attempt to obtain on her behalf.  The letters informed her that additional information or evidence was needed to support her claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ/VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Treatment records from Darnall Medical Center have been associated with the claims file.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced any other outstanding records that she wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in February 2009.  The examiner provided a fully articulated and reasoned conclusion.  This conclusion was based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran multiple appropriate VA examinations, most recently in September 2014.  The VA examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the August 2014 notice letter, the September 2014 VA examination reports, the association of additional records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that as a result of her in-service rhinoplasty she suffers from symptoms that include difficulty breathing, headaches, runny nose, sneezing, and itchy and watery eyes.

In November 1981, the Veteran reported nose bleeds starting 6 days previously.  She had a history of nose bleeds with headaches since childhood.  In January 1982, the Veteran had blood-streaked, white / yellow mucus and was assessed with acute bronchitis and possible frontal sinusitis.  In June 1983, the Veteran reported a 3 minute nose bleed the previous day and other symptoms that were diagnosed as an upper respiratory infection.  In May 1991, the Veteran reported fracturing her nose 18 years previously and had complaints of increased drainage and difficulty breathing.  She wanted nasal reconstruction.  The Veteran underwent a rhinoplasty in October 1991.  Specifically, the Veteran had a nasal septal deformity and underwent a septarhinoplasty in October 1991.  In May 1997, the Veteran complained of facial / ear pain that had started in 1991.  In June 1997, she reported left otalgia and postauricular swelling that had been ongoing for multiple years.  There was a past history noted of the 1991 rhinoplasty and bilateral wisdom teeth extraction in 1992.  After several referrals, the problems were attributed to malocclusion or bite problems.  In February 1998, she complained of pain in the left angle of the mandible.

The Veteran was afforded a VA examination in February 2009.  The examiner noted a diagnosis of allergic rhinitis and that a rhinoplasty had been done in service.  The Veteran reported year-round nasal obstruction that was worse in the spring and summer.  She reported 4 headaches per week that could last all day.  Other symptoms included rhinorrhea, sneezing, and itchy and watery eyes.  The Veteran reported missing 20 days of work in the past year due to sinus headaches and nasal obstruction.  On examination, there were no nasal polyps, hypertrophy of the turbinates, or granulomatous disease noted.  There was a 10 percent nasal airway obstruction due to edematous mucosa in both nasal passages.  There was no septal deviation, tissue loss, scarring, or deformity of the nose noted.  There was no tenderness, purulent discharge, or crusting of the sinuses.  The diagnoses were allergic rhinitis, mild, and status postoperative rhinoplasty, remote, with residuals.  The examiner indicated that the nasal airway was minimally obstructed due to allergic rhinitis and that the obstruction was not due to residuals of rhinoplasty.

A March 2010 treatment record from Darnall Medical Center indicated a normal examination of the nose.  Multiple other records found no evidence of deformity of the nose.  

During her April 2010 RO hearing, the Veteran conceded that her rhinoplasty was for cosmetic reasons, rather than to repair any structural damage as a result of her pre-service nasal fracture.  As a result of the surgery, the Veteran indicated that she had difficulty breathing through her nose.  She denied any sinus problems prior to the surgery and indicated a belief that headaches she experienced might be related to the in-service rhinoplasty.  

Initially, the Board recognizes that the Veteran incurred a nasal fracture prior to entry into service.  That said, the lay and medical evidence of record indicates that the Veteran's in-service rhinoplasty was not based on ongoing symptoms or problems as a result of the fracture, but was for cosmetic reasons.  In addition, the Veteran contends that it was as a result of that rhinoplasty, she developed symptoms of difficulty breathing, headaches, runny nose, sneezing, and itchy and watery eyes.  As such, the Board will consider the Veteran's claim as one incurred in service (that is, the rhinoplasty), rather than as a result of a pre-service disability that was aggravated by service (fractured nose).  See 38 U.S.C.A. § 1111 (West 2014).

The Board finds the February 2009 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, her reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  The examiner specifically concluded that the Veteran's in-service rhinoplasty was unrelated to her current breathing problems.  The Board finds these examination report findings to be the most probative evidence of record.

The Board also has considered the Veteran's contentions that she has ongoing residuals as a result of her in-service rhinoplasty.  In this regard, the Board acknowledges that the Veteran and other lay persons are competent to give evidence about what they experienced; for example, they are competent to discuss difficulty breathing, headaches, and other physically observed and experienced symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of headaches, breathing problems, and other symptoms to her in-service rhinoplasty or otherwise to service, however, the Board concludes that in this case her statements regarding any such link are significantly outweighed by the conclusions of the above VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.  The Board finds the Veteran's conclusions particularly problematic as many of the symptoms have been attributed by medical professionals to other specific disabilities, such as the service-connected allergic rhinitis.  Moreover, given the Veteran's numerous in-service and post-service health problems, in most cases it is beyond the competency of a lay person to attribute any single symptom to a specific injury or disorder.

In conclusion, the VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinions.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's and other lay representations as to any symptoms attributed to her in-service rhinoplasty.  There is no competent or credible evidence of record that any medical professional has linked any current symptoms to the Veteran's in-service rhinoplasty.    

The Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply.  The claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Rhinitis

The Veteran's rhinitis disability is rated as noncompensable under DC 6522 for allergic or vasomotor rhinitis.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of her disability. 

Under DC 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. 
§ 4.97, DC 6522 (2015).

The Veteran's service treatment record included multiple complaints regarding her nose.  After service, in July 2002 the Veteran reported chronic nasal congestion.  A November 2004 record included an assessment of sinusitis and marked nasal congestion on examination.  

The Veteran was afforded a VA examination in February 2009.  The examiner noted a diagnosis of allergic rhinitis.  The Veteran reported year-round nasal obstruction that was worse in the spring and summer.  She reported 4 headaches per week that could last all day.  Other symptoms included rhinorrhea, sneezing, and itchy and watery eyes.  The Veteran reported missing 20 days of work in the past year due to sinus headaches and nasal obstruction.  On examination, there were no nasal polyps, hypertrophy of the turbinates, or granulomatous disease noted.  There was a 10 percent nasal airway obstruction due to edematous mucosa in both nasal passages.  There was no septal deviation, tissue loss, scarring, or deformity of the nose noted.  There was no tenderness, purulent discharge, or crusting of the sinuses.  The diagnoses were allergic rhinitis, mild, and status postoperative rhinoplasty, remote, with residuals.  The examiner indicated that the nasal airway was minimally obstructed due to allergic rhinitis.

During an April 2010 RO hearing, the Veteran reported ongoing problems with allergies and difficulty breathing.  

In her August 2012 VA Form 9, the Veteran reported 6 or more yearly bouts of allergic rhinitis, with symptoms that included headaches, sneezing, stuffy nose (bleeding nose), runny eyes (sensitivity to bright lights), and smelling.  Treatment and medication had met with limited success.  

In August 2012 and July 2014, there was evidence of nasal passage blockage due to stuffiness and discharge, but the record did not indicate what percentage of the nasal cavity or cavities were blocked.  In December 2011, January 2013, August 2013, September 2013, October 2013, November 2013, December 2014, January 2015, and March 2015, however, there was no nasal blockage on examination.

The Veteran was afforded a VA examination in September 2014.  The examiner noted a diagnosis of allergic rhinitis.  There was not a greater than 50 percent obstruction of the nasal passage on either side due to rhinitis.  There also was not permanent hypertrophy of the nasal turbinates or nasal polyps.  The Veteran reported that if she blew her nose too hard that there would be streaks of blood in the mucus and that she took Mucinex / Nasonex for her symptoms.  

The Board finds no objective evidence that would warrant a compensable rating for the Veteran's allergic rhinitis.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Under DC 6522, a 10 percent rating requires a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  While the Board acknowledges the August 2012 and July 2014 treatment records noting nasal blockage, as noted above, these do not indicate the percentage of blockage.  The February 2009 VA examination report found only a 10 percent blockage bilaterally.  Moreover, the Veteran's reported symptoms of sneezing, runny eyes (sensitivity to bright lights), and smelling are not the types of symptoms on which a compensable rating under DC 6522 may be assigned.  The Board has considered the Veteran's reports of a stuffy nose, but finds the objective evidence as to the percentage of the nasal cavities blocked of greater probative value, particularly because the Veteran's statements do not speculate as to the percentage of nasal cavity blockage.  As to the Veteran's reports of noisy or difficulty breathing, the Board acknowledges these reported symptoms, but notes that such reports do not necessarily involve obstruction of the nasal passages.  Finally, there is no lay or medical evidence that the Veteran has been diagnosed with polyps and, indeed, there is medical evidence to the contrary.  As such, a compensable rating is not warranted under DC 6522.

The Board has reviewed the remaining DCs relating to diseases of the nose and throat but finds DC 6522 is the most appropriate DC to apply in this case and that a compensable rating is not available for the Veteran's complaints under any other relevant DC.  See 38 C.F.R. § 4.97, DCs 6502-6524 (2015).  The Board also has considered the Veteran's reports of headaches and whether a rating would be warranted under 38 C.F.R. § 4.124a, DC 8100 (2015).  The Board concludes that such a rating is not warranted because, to the extent that the Veteran experiences prostrating headache attacks (as necessary for a compensable rating under DC 8100), it is unclear whether the headaches are attributable to the service-connected allergic rhinitis.  There are lay reports and medical findings of sinus headaches, but the Veteran has also had headaches that have been medically attributed to increased blood pressure, her menstrual cycle, stress, and craniomandibular dysfunction.  As there is no medical finding of incapacitating headaches due to allergic rhinitis and given the complexity of linking any headache experienced to allergic rhinitis (as opposed to one of the above factors) the Board finds the Veteran's attributions of incapacitating headaches to her allergic rhinitis to be of no probative value.  As such, a separate / compensable rating under DC 8100 is not warranted.

Accordingly, the preponderance of the evidence is against assignment of a compensable disability rating for the Veteran's service-connected allergic rhinitis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in her favor.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.


Right and Left Upper Extremity Peripheral Neuropathy

The Veteran's right and left upper extremity peripheral neuropathy disabilities are each rated as 10 percent disabling prior to April 3, 2012, and as 40 percent disabling (left upper extremity) and 50 percent disabling (right upper extremity) from April 3, 2012, under DC 8515 for incomplete paralysis of the median nerve.  The Veteran claims that the current ratings do not accurately reflect the true nature and degree of her disabilities. 

DC 8515 provides ratings for paralysis of the median nerve.  DC 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve entails the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In a December 2008 statement, the Veteran reported experiencing upper extremity joint and muscle pain (3 times weekly), daily stiffness, tenderness (twice per month), daily aching, numbness (3 times per month), decreased strength (often), and daily tingling.  

A December 2008 treatment for upper extremity peripheral neuropathy included complaints of weakness of the bilateral hands, as well as tingling, prickling, and burning of the skin.  On examination, right and left upper extremity motor and sensory function was normal.  The diagnosis was peripheral neuropathy bilateral upper extremities (intermittent and not visible on exam).

The Veteran was afforded a VA examination in July 2009 that was primarily for the lower extremity peripheral neuropathy, but also considered the upper extremity.  Upper extremity motor function was normal bilaterally, but there were diminished reflexes bilaterally.  Sensation was normal bilaterally.  The examiner concluded that there was no evidence of a peripheral nerve disorder.  

In March 2010, there was no extremity swelling or limb weakness.  In August 2010, the Veteran complained of distal sensory impairment to pain, vibration, and cold temperature.  A December 2010 record diagnosed peripheral neuropathy with neuropathic pain.  In March 2011, the Veteran had hand swelling and wrist numbness, but no muscle atrophy or weakness and she had full range of motion of the upper extremities.

The Veteran was afforded a VA examination in March 2011.  She reported weakness, burning, tingling, muscle spasms, and numbness in her arms.  Her fine motor skills were diminished.  There was swelling in the hands.  Penmanship was affected.  The pain was constant, but the numbness occurred only when resting her arm on a hard surface like an arm rest.  The muscle spasms occurred about twice per month and lasted about 30 minutes.  The pain worsened with general daily activities such as bathing and dressing.  The pain was worse at night, affecting her sleep.  In the past year she had missed about two weeks of work due to the upper extremity peripheral neuropathy symptoms.  She had difficulty buttoning clothing and zipping her boots and hand grip and strength were diminished.  She was unable to cook, wash clothes, or do the dishes.  Light touch sensation was absent.  Muscle strength was 4.5 out of 5 and grip strength was 5 out of 5.  There was no muscle atrophy.  Reflexes were normal.  Range of motion in the joints was full without obvious limitations or restrictions.  EMG testing from July 2010 showed severe axon loss and demyelinating sensori-motor polyneuropathy.  The diagnosis was diminished light touch sensation in the bilateral upper extremities and severe axon loss and demyelinating sensorimotor polyneuropathy of the bilateral upper and lower extremities, etiology unknown.

In a June 2011 VA Form 9, the Veteran indicated that for the past 11 years she had been experiencing numbness and tingling in the hands, burning pains, lack of coordination, and weakness in the arms.  

In a statement dated April 3, 2012, the Veteran reported that over the last year she had experienced 6 episodes of painful muscle spasms, weakness, lack of endurance, lack of coordination, and stiffness in the bilateral arms, hands, and fingers.  These symptoms interfered with her daily activities.  

During her December 2012 Board hearing, she reported problems picking up and holding objects, decreased grip strength, pain flare-ups, and similar problems.

The Veteran was afforded a VA peripheral nerves examination in September 2014.  The examiner indicated that the Veteran's diagnosis was peripheral neuropathy of the bilateral hands - severe.  The Veteran reported onset of numbness and tingling in 1996 and a diagnosis of neuropathy in 1999.  The examiner specifically mentioned the June 2010 EMG study as a basis for the finding.  The neuropathy was progressive in nature.  There was constant moderate pain and paresthesias / numbness.  Muscle strength was normal bilaterally, and there was no upper extremity atrophy.  Reflexes were hypoactive bilaterally.  Sensation was decreased.  There was moderate incomplete paralysis of the median and ulnar nerves.  Functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The upper extremity peripheral neuropathy would affect the Veteran's ability to work by impacting her ability to grasp objects for long periods.  

Affording the Veteran the benefit of the doubt, the Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating for the right upper extremity (major extremity) and 40 percent for the left upper extremity (minor extremity) throughout the appellate time period.  See 38 C.F.R. § 4.7.  As noted above, 2010 EMG testing showed severe axonal demyelination and based on the EMG testing and the Veteran's lay reports, the September 2014 VA examiner concluded that the Veteran had severe right and left upper extremity neuropathy.  The Board acknowledges that the prior VA examinations of record failed to reach such a conclusion; however, the Veteran's reports of symptoms have been generally consistent throughout the appellate time period, including those used as a basis for the 40 and 50 percent ratings, and in light of the 2010 EMG testing (the first of record during the appellate time period) the Board will afford the Veteran the benefit of the doubt that her condition was consistent throughout the appellate period.  As such, the Board affords the Veteran the benefit of the doubt and finds that a 50 percent rating (right upper extremity) and 40 percent rating (left upper extremity) is warranted under DC 8515 for the entire appellate time period.

The Board concludes that a rating greater than 50 percent (right upper extremity) and 40 percent (left upper extremity) under DC 8515 is not warranted.  In reaching that conclusion, the Board notes that the medical and lay evidence of record does not indicate that the Veteran has complete paralysis of the median nerve.  There is evidence of some weakness, but no muscle atrophy, and the Veteran retains range of motion of the extremities.  Based on the foregoing, the Board concludes that a rating greater than 50 percent (right upper extremity) and 40 percent (left upper extremity) for neuropathy of the right and left upper extremity is not warranted under DC 8515.

A higher or separate rating also is unavailable through any other DC.  DCs 8510, 8511, 8512, 8514, 8517, and 8518 involve paralysis of various nerves and radicular groups.  38 C.F.R. § 4.124a.  However, the maximum disability rating permitted under each DC is 50 percent for the major extremity and 40 percent for the minor extremity.  The Board acknowledges that the Veteran also has incomplete paralysis of the ulnar nerve; however, the highest rating under DC 8516 for severe incomplete paralysis is 40 percent for the major extremity and 30 percent for the minor extremity.  As such, a higher rating is not available under DC 8516, and a separate rating is not permitted.  See 38 C.F.R. § 4.68 (2015).  The Board has considered a finding of severe incomplete paralysis of all radicular groups of the upper extremities pursuant to DC 8513; however, the evidence of record indicates only paralysis of the median and ulnar nerves.  As such, a higher or separate rating under DC 8513 is not warranted.  

Thus, a 50 percent rating for the right upper extremity and a 40 percent rating for the left upper extremity, but no greater, is warranted for the entire appellate time period for right and left upper extremity peripheral neuropathy.  This represents a partial grant and partial denial of these claims.  As noted, the Board has considered whether staged ratings are warranted, but affording the Veteran the benefit of the doubt the Board will treat the above disability as having been severe throughout the entire appellate time period and, as such, staged ratings are not warranted.  See Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected allergic rhinitis and right and left upper extremity peripheral neuropathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's allergic rhinitis and right and left upper extremity peripheral neuropathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As to the allergic rhinitis, the Veteran reports headaches, sneezing, stuffy / bleeding nose, runny eyes (sensitivity to bright lights), and smelling issues.  As discussed above, the most probative evidence of record does not indicate an association between the Veteran's headaches and her allergic rhinitis.  As to the other symptoms, these are the type of symptoms contemplated by DC 6522 and, to the extent that they are not, do not show an exceptional disability picture that the available schedular evaluation for the service-connected allergic rhinitis is inadequate.

As to the Veteran's right and left upper extremity peripheral neuropathy, the disabilities manifest primarily with symptoms of pain, numbness, tingling, weakness, fatigue, and similar symptoms.  The assigned 50 and 40 percent ratings contemplate these and other potentially associated symptoms.  Thus, the schedular ratings under DC 8515 are adequate to fully compensate the Veteran for the disabilities on appeal.  

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, however, the Veteran already is in receipt of a combined 100 percent rating for the entire period for which the increased rating claim is on appeal.  As the Court discussed in Johnson, a combined extraschedular rating is a gap filler between the schedular combined rating and a total rating.  Id at 1366.  As the Veteran has a combined 100 percent rating for the entire appellate time period, any further consideration of the provisions of Johnson regarding the combined effects of the Veteran's service-connected disabilities are moot.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving one or both of the upper extremities; however, the objective evidence of record reflects that she retains significant range of motion with only slight weakness.  Clearly the Veteran retains the ability to use her right and left upper extremities in most situations and the Board finds that her limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable on account of the service-connected disabilities discussed herein; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to service connection for residuals of rhinoplasty surgery is denied.

Entitlement to a compensable initial rating for allergic rhinitis is denied.

Entitlement to an increased rating of 50 percent prior to April 3, 2012, for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating greater than 50 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an increased rating of 40 percent prior to April 3, 2012, for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating greater than 40 percent for peripheral neuropathy of the left upper extremity is denied.


REMAND

Right and Left Lower Extremity Peripheral Neuropathy

At the same time as the other claims on appeal, the Veteran also brought claims for increased rating for right and left lower extremity peripheral neuropathy, each rated as 20 percent disabling.  The August 2009 rating decision denied increased ratings for the right and left lower extremity peripheral neuropathy.  In a subsequent February 2010 rating decision the RO proposed to reduce the Veteran's disability ratings for right and left lower extremity peripheral neuropathy to 0 percent and this proposal was effectuated in a July 2010 rating decision.  In August 2010, the Veteran submitted a notice of disagreement with the proposed reduction.  

In a January 2011 rating decision, the RO restored the Veteran's 20 percent ratings for the left and right lower extremity peripheral neuropathy.  Although the rating decision indicated that the foregoing represented a complete grant of benefits on appeal, the rating decision specifically discussed whether an increased rating was warranted for either rating and concluded that the Veteran did not meet the criteria for a 40 percent rating for either the right or left lower extremity peripheral neuropathy.  In a subsequent June 2011 VA Form 9, the Veteran stated that the "20% rating for Peripheral neuropathy, left and right lower extremity is unsatisfactory and the correct rating should not be less than 40%."  The Board finds the foregoing a clear notice of disagreement (NOD) with the above January 2011 rating decision that, while claiming the issues were a full restoration of the reduced benefits, also adjudicated whether a rating greater than 20 percent was warranted.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issues of entitlement to increased ratings for right and left lower extremity peripheral neuropathy.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Sleep Apnea

The Veteran also contends that her currently diagnosed obstructive sleep apnea was incurred in or is otherwise related to her military service, to include her in-service rhinoplasty.

During service, in March 1998 the Veteran reported a history of frequent trouble sleeping.

After service, in April 1999 the Veteran reported sleeping separately from her husband.  In September 1999 she reported sleeping well.  In December 1999 the Veteran reported sleep problems that she attributed to financial problems and school work.  In August 2000 and April 2002, the Veteran denied any sleep problems.  In June 2002, the Veteran reported problems with restless sleep, which had improved by September 2002.  During a November 2002 VA mental health examination, the Veteran indicated that she believed she got the right amount of sleep.  In July 2003, the Veteran reported interrupted, restless sleep, which was considered a symptom of her mental health problems.  In October 2003, the Veteran reported sleeping about 6 hours per night and that she had stopped taking one of her psychiatric medications due to problems with drowsiness and concerns about driving her car after taking the medication.  In July 2004, the Veteran reported that her pain medication made her drowsy and that she did not feel safe driving, even when having taken the medication the previous night.  She was affected to the point that she had to miss multiple days of work because she was feeling so sedated.  In March 2007, the Veteran reported problems with restless and interrupted sleep, as well as extreme tiredness, which was attributed to health and family issues.  

An August 2007 sleep consult included the Veteran's reports of snoring, witnessed apnea, excessive daytime fatigue, and sleepiness.  She was preliminarily diagnosed with obstructive sleep apnea at that time and formally diagnosed in November 2007 following a sleep study.  In April 2008, the Veteran was sleeping only 4 hours per night, which was attributed to problems with her husband.  

A December 2008 statement from a friend who had known the Veteran since 1993 discussed how the Veteran had a history of falling into a deep sleep during short- and long-distance travels and during movies.  Her friends and family would awaken her on these occasions due to the loud nasal noises and because it sounded as though she had stopped breathing.  

The Veteran was afforded a VA examination in June 2009.  The examiner noted that the Veteran had been diagnosed with obstructive sleep apnea (OSA) in 2007 following a sleep study and started on a C-PAP machine the same year.  The Veteran reported night sweats and daytime hypersomnolence, which had improved since starting the use of a C-PAP.  Following examination, the diagnosis was OSA.  The examiner noted that the Veteran had been first diagnosed with OSA in 2007, well after discharge from service.  In addition, she had gained over 40 pounds since discharge and OSA was associated with obesity.  Rhinoplasty was often done to improve OSA and the only time it might adversely complicate the OSA was if there was significant nasal airway obstruction due to a failed rhinoplasty, which was not the case here.  As such, the examiner concluded that her diagnosed OSA was not caused by the allergic rhinitis or the rhinoplasty she had diagnosed in service.

During her April 2010 Board hearing, the Veteran stated that prior to entry into service she never had any problems with sleep.  She believed that her sleep problems started as a result of being forced to stay awake all night for guard duty and the resulting interference with normal sleep patterns.  She now has difficulty staying awake during classes and snores.  The Veteran's husband indicated that his wife had not snored when they married in 1986, but once she was transferred to a field unit during service she started snoring.  By around 1996, the Veteran's wife noticed that she would stop breathing while sleeping.  They also reported that the Veteran would generally wake up tired.  

In her August 2012 VA Form 9, the Veteran indicated that she believed her sleep apnea was aggravated by her service-connected anxiety disorder.  The Veteran noted that her husband had noted symptoms that included not being able to breathe while sleeping for the past 17 years.  He would shake the Veteran in those instances to awaken her and get her breathing again.  She conceded that she did not recall being diagnosed with sleep apnea during service.  

Records from Darnall Medical Center include ongoing diagnoses of obstructive sleep apnea.  An October 2013 record indicated that the Veteran was at a high risk of developing sleep apnea "because of her obesity."  

The Board finds that another VA examination is necessary.  The June 2009 VA examination report concluded that it was less likely than not that the Veteran's current sleep apnea was related to service.  The rationale was that the Veteran was not diagnosed with sleep apnea until years after service.  The report, however, appears to have failed to consider the Veteran's in-service reports of frequent trouble sleeping (in March 1998) and the lay reports from the Veteran, her husband, and her friend that all report sleep apnea symptoms with onset during service.  In particular, the Veteran's husband has stated on multiple occasions that after her switch to field duty she began to snore and that she appeared to stop breathing while sleeping.  In light of the foregoing, the Board finds the rationale of the June 2009 report inadequate.  Moreover, the examination report failed to consider whether the Veteran's sleep apnea was caused or aggravated by her service-connected psychiatric disorder.  As such, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the Veteran's claims for increased ratings greater than 20 percent for right and left lower extremity peripheral neuropathy.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to the issues.  The RO/AMC is free to undertake any additional development deemed necessary with respect to the issues.

2.  Schedule the Veteran for appropriate VA examination for her sleep apnea disability.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea disability (i) was incurred in or is otherwise related to military service, to include her in-service rhinoplasty, or was (ii) caused or (iii) aggravated by her service-connected PTSD with panic disorder.  In reaching the above conclusion, the examiner's attention is directed to the March 1998 Report of Medical History wherein the Veteran reported a history of frequent trouble sleeping; the multiple statements from the Veteran, her husband, and her friend discussing her in-service sleep apnea symptoms, including her husband's reports of the onset of her snoring and appearing to stop breathing while in service; and her contentions that her sleep apnea was aggravated by her service-connected psychiatric disorder.

The examiner should provide a complete rationale for any opinion provided.

3.  After 2. above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


